                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                   Petitioner,                           8:20CV81

      vs.
                                                         ORDER
DON WHITMIRE,

                   Respondent.

MARVEL JONES,

                   Petitioner,                          8:20CV275

      vs.
                                                         ORDER
DON WHITMIRE,

                   Respondent.


      This matter is before the court on Respondent’s Motion to Extend Deadline
and Amended Motion to Extend Deadline. (Filings 29 & 30, Case No. 20CV81;
Filings 30 & 31, Case No. 8:20CV275.) Upon careful consideration,

      IT IS ORDERED that:

       1.    Respondent’s Motion to Extend Deadline (filing 29, Case No. 20CV81;
filing 30, Case No. 8:20CV275) is denied as moot.

       2.   Respondent’s Amended Motion to Extend Deadline (filing 30, Case
No. 20CV81; filing 31, Case No. 8:20CV275) is granted. Respondent shall have
until May 19, 2021, to file his Answer and brief.
Dated this 19th day of May, 2021.

                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    2
